DETAILED CORRESPONDENCE

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Response to Arguments
Applicant’s arguments, see pages 6 and 7, filed 14 June 2022, with respect to claims 1-4 have been fully considered and are persuasive.  The 35 USC 102 rejection of claims 1-4 has been withdrawn. 
Applicant’s arguments with respect to claim 5 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
Claim 5 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,469,006 to Teppa (“Teppa”).
Regarding claim 5, Teppa discloses an automatic mechanism for a firearm (Figs. 1-5) comprising a breech (bolt 28) that is pushed towards a barrel 23 by a return spring 36, and on the breech and/or in a breech case 15 a hammer carrier (hammer block 50) is arranged in a sliding way that is pushed towards the barrel by a striking spring 57, 
and the hammer carrier carries a hammer 52, wherein the hammer 52 is fixed on the hammer carrier (by way of pin 53).
--- alternatively ---
and the hammer carrier 50 carries a hammer (the front face thereof), wherein the hammer is fixed on the hammer carrier (wherein a front face of an object is fixed to that object).
Allowable Subject Matter
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance:
The examiner is in agreement with Applicant’s remarks, filed 14 June 2022, with respect to claims 1-3 patentably distinguishing from the art of record. A final search has not revealed prior art that anticipates or makes obvious all limitations. Prior art to Teppa and US 3,026,777 to Wooderson III (“Wooderson”) is considered the most relevant known prior art. The references are at least silent (in the context of claim 1) regarding a hammer arranged on a hammer carrier movably between a front end position and a rear end position, wherein there is a play between the front end position and the rear end position of the hammer and the hammer is pushed by a hammer spring to the front end position. The known prior art fails to make obvious modification of Teppa or Wooderson to arrive at the claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SEMICK whose telephone number is (571)272-5274.  The examiner can normally be reached on M-F: 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA T SEMICK/Examiner, Art Unit 3641